On plaintiff’s appeal, order opening default and vacating judgment upon terms affirmed, without costs to either party. On defendant’s appeal, order opening default and vacating judgment upon terms modified so as to provide that the surety company bond to be given by defendant shall be in the sum of $2,500; and as so modified the order is affirmed, without costs to either party. Defendant, appellant, to serve answer within ten days after entry of order, and to accept short notice of trial for the June, 1924, term. There is no complaint printed in the record, and the affidavits on both sides do not give us much information as to the facts surrounding the accident or as to plaintiff’s injuries. Plaintiff’s papers are silent on these matters. The verdict of the jury upon the inquest taken is not a fair standard. In view of the statements made in the points and upon the argument, we think that a bond in the sum of $2,500 is sufficient as a condition for opening the default. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.